Citation Nr: 1236314	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-18 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to total disability benefits due to individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969, April 1971 to January 1975 and January 1976 to June 1991.  Service in Vietnam and awards of the Combat Action Ribbon and Purple Heart Medal are evidenced in the record.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim for entitlement to TDIU benefits.  The Veteran disagreed and perfected an appeal.  In December 2009, the Veteran testified before a local hearing officer at the RO.  In January 2012 the Veteran testified at a video conference hearing before the undersigned.  Transcripts of the hearings are included in the Veteran's VA claims folder.


FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD evaluated as 30 percent disabling from November 17, 2008, and 50 percent disabling from January 29, 2010; residuals of prostate cancer evaluated as totally disabling from August 9, 2007, and  40 percent disabling from December 1, 2009; tinnitus evaluated as 10 percent disabling from August 9, 2007; right knee strain residuals evaluated as 10 percent disabling from December 29, 2009; hearing loss evaluated as noncompensable from August 9, 2007, 10 percent disabling from June 12, 2009, and evaluated as noncompensable from February 1, 2010; and erectile dysfunction evaluated as noncompensably disabling.  

2.  The Veteran has a combined disability evaluation for purposes of VA compensation of 100 percent from August 9, 2007, 70 percent from December 1, 2009, and 80 percent from January 29, 2010.

3.  The medical and other evidence of record demonstrating that the Veteran's service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation is at least in equipoise.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected disabilities render him unemployable.  

Because the Board grants the Veteran's claim, the Board finds that the Veteran is not prejudiced by any deficiencies with respect to the duty to notify or the duty to assist.  

The Veteran has generally contended that he is unable to follow gainful employment because of his service-connected disabilities.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2011).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a) (2011).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2011).

The Veteran is service-connected for PTSD evaluated as 30 percent disabling from November 17, 2008, and 50 percent disabling from January 29, 2010; residuals of prostate cancer evaluated as totally disabling from August 9, 2007, and  40 percent disabling from December 1, 2009; tinnitus evaluated as 10 percent disabling from August 9, 2007; right knee strain residuals evaluated as 10 percent disabling from December 29, 2009; hearing loss evaluated as noncompensable from August 9, 2007, 10 percent disabling from June 12, 2009, and evaluated as noncompensable from February 1, 2010; and erectile dysfunction evaluated as noncompensably disabling.  The Veteran has a combined disability evaluation for purposes of VA compensation of 100 percent from August 9, 2007, 70 percent from December 1, 2009, and 80 percent from January 29, 2010.

Because the Veteran's combined disability rating is 70 percent from December 1, 2009, and 80 percent from January 29, 2010, with one of his disabilities being at least 40 percent disabling (prostate cancer residuals are rated as 40 percent disabling), his service-connected disabilities meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) (2011).  The question that remains to be answered is whether the Veteran's service-connected disabilities render him unemployable.  For the following reasons, the Board finds that the evidence is in equipoise as to whether his service-connected disabilities render him unemployable.

The Veteran testified that he was able to work until he underwent surgery for removal of his prostate in September 2007.  After that time, the Veteran generally contends that his service-connected PTSD symptoms, residuals of prostate cancer, hearing loss and tinnitus symptoms, and right knee disabilities combine to render him unable to obtain or follow a substantially gainful occupation.   Specifically, the Veteran testified that his PTSD causes him to avoid situations that bring him into contact with the public and that he sought to avoid confrontation with people.  See January 2012 hearing transcript at pages 8-9.  He testified that his prostate cancer residuals cause urinary incontinence problems that make it difficult for him to be in public and can cause embarrassing situations when the problems occur in public.  See hearing transcript at page 9.  He testified that his right knee pain causes difficulty when he attempted to lift or carry heavy items, made it difficult for him to walk and to work in jobs requiring mobility.  See hearing transcript at pages 10-11.  Finally, he told a January 2010 VA audiological examiner that his hearing and tinnitus disabilities made it difficult for him to understand phone conversations.

Reports regarding the impact of the Veteran's PTSD on his ability to work include the December 2008 report by T.H., Ph.D., a psychologist who prepared a report for the Veteran's SSA disability benefits application.  The Veteran reported that occupational rehabilitation with VA resulted in a finding that he could only take sedentary jobs.  He also reported that his attention had worsened in the past few years and he had more trouble staying on task than previously.  He could not stoop, bend, crawl or pick up anything because he would leak and he could no longer wear adult diapers due to a rash.  Dr. T.H. examined the Veteran and concluded that the Veteran "does not appear capable of good adjustment into occupational settings."  She found that the Veteran's "management of complex tasks is likely not productive," and that he is "easily distracted" and "difficult to keep on task."  She reported that the Veteran "would have some problems interacting comfortably with co-workers, supervisors and general public," and noted that his "anxiety makes it hard for him to work," and that his "incontinence makes him avoid public places."  Dr. T.H. found the Veteran to be "markedly limited" in his ability to understand and remember detailed instructions and in his ability to carry out detailed instructions.  She found the Veteran "moderately limited" in his ability to maintain attention and concentration for extended periods and to work in coordination with or in proximity to others without being distracted by them.  

A May 2009 VA examiner reported that the Veteran had "considerable conflict" in his marriage because of mood swings and that he avoids crowds.  The examiner stated that the symptoms that would affect the Veteran's employment include difficulty working due to hearing and vision loss, incontinence and moodiness.  The Board observes that the Veteran is not service-connected for any vision loss disability.  The examiner determined that the Veteran's PTSD symptoms included disturbances of motivation and mood, difficulty establishing and maintaining effective work relationships and that they cause occupational impairment with reduced reliability and productivity.

A January 2010 VA psychiatric examiner found that the Veteran reported he was often irritable and the examiner described the Veteran's mood as anxious and depressed.  The examiner noted that the Veteran was detached from others, had a restricted affect and manifested concentration problems.  The examiner found that the symptoms of memory impairment, impaired judgment and disturbed mood and motivation resulted in reduced reliability and productivity.

With regard to the Veteran's service-connected residuals of prostate cancer, the medical evidence includes several notes that upon examination, the Veteran's underwear was urine soaked.  The Veteran related that he got up every three hours at night to urinate and that he "tends to wet himself if he coughs, lifts, or passes gas."  See January 2010 VA examination report.

With regard to the Veteran's hearing loss and tinnitus, an August 2009 audiology treatment report indicates that the Veteran was provided hearing aids and that "conversational speech could be made audible without making loud sounds uncomfortable."  A March 2011 VA audiologist opined that "with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, this [the Veteran's] hearing loss alone should not significantly affect vocational potential or limit participation in most work activities."  The examiner noted that "employment would be more than feasible in a loosely supervised situation, requiring little interaction with the public."

A June 2010 VA examiner reported that the Veteran's knees did not affect gait or his ability to walk.  The examiner did not see any signs of edema, instability, abnormal movement, effusion, ankylosis, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  The Veteran's right knee range of motion was slightly limited, with flexion from 0 degrees to 120 degrees; normal range of motion is flexion from 0 degrees to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2011).  Repetitive motion did not cause further limitation of motion.  The examiner noted that the "effect of the condition on the claimant's usual occupation is to avoid strenuous activities."  

The Veteran was seen in March 2011 by a VA examiner who reviewed the Veteran's VA claims folder and addressed the effect of the Veteran's residuals of prostate cancer and right knee disabilities.  The examiner noted that the Veteran stated that "toileting is a serious issue for him and can be traumatic as he often is incontinent of urine."  The examiner also diagnosed "chronic right knee pain with history of right knee strain/injury," which resulted in decreased mobility, problems with lifting and carrying, pain and increased tardiness and absenteeism from the Veteran's former employment.  The examiner noted that x-ray evidence did not show arthritis, neurologic function and vascular status were normal and there was no joint instability noted.

In essence, the March 2011 VA examiner found that neither condition, alone or in concert, is "sufficient to render it impossible for the average person to follow a substantially gainful occupation."  The examiner further noted that "there are no objective findings that any allegation singly or the summation of the effect of all allegations to support the Veteran's claim that he is precluded from all substantially gainful employment due to service connected disabilities."   

The Board first observes that the March 2011 examiner announced standards that are not applicable in a claim seeking TDIU benefits.  VA regulations do not require it to be "impossible" for a veteran to follow substantially gainful employment or for the evidence to show that a veteran is "precluded from all substantially gainful employment."  Rather, the Board determines the claim based on the ability to follow employment that a particular veteran presents in view of all service-connected disabilities.  In that regard, the Board also observes that although the March 2011 examiner indicated that he considered "all allegations" to support the Veteran's claim, there is no indication in the report that the Veteran's physical disabilities were considered in combination with the psychological disability.

The Social Security Administration (SSA) found that the Veteran was disabled primarily as a result of his psychiatric disorder and secondarily due to osteoarthrosis and allied disorders.  It was noted that the Veteran reported he was disabled due to prostate problems, anxiety, hypertension, hearing problems, vision problems, knee problems, erectile dysfunction, bladder control problems, dental issues and depression.  A severe impairment due to anxiety was shown, however, it was determined that the Veteran did have the capability of performing light work.  His past work as a swap meet manager, auto auction inspector and a retail service specialist at an auto parts store were considered semi-skilled to skilled work.  In light of his severe mental impairment, SSA determined he was no longer capable of returning to his past work.  While SSA determinations are not binding on VA as SSA applies different criteria, an SSA determination, and the evidence relied upon in reaching the determination, is still evidence that must be considered by VA.  

In sum, the evidence shows that the Veteran faces great difficulty dealing with members of the public primarily because of the limitations of his PTSD symptoms.  Dealing with members of the public accentuates the Veteran's anxiety and sets off the mood swings described by examiners.  Examiners have noted that it would be difficult for the Veteran to relate to supervisors or coworkers, not only because his anxiety would be increased, but also because they would make it difficult for him to concentrate and focus on completing particular job duties.  In addition to those concerns, the Veteran would have added anxiety because of his urinary incontinence.  His ability to concentrate and follow detailed instructions is impaired, and the Veteran has testified and told health providers that his incontinence is embarrassing and causes him to remain at home.  Indeed, the Veteran's concern about what to wear and how quickly he could get to a toilet would be disconcerting to him in a work environment and cause further anxiety and, if unsuccessful, humiliation.  With respect to the urinary incontinence, he reports that he used to use adult diapers but stopped due to resulting skin problems and now instead changes his underwear frequently.   Regarding the right knee, the examiner noted there was decreased mobility, problems with lifting and carrying, pain and increased tardiness and absenteeism.  With regard to hearing loss, the Veteran reports difficulty hearing and understanding conversations.  

The Veteran has an associate's degree in Criminal Law, and has commendable military experience as an Infantry Unit Leader, Recruiter, and Rifleman.  The Veteran's civilian work experience has involved managing swap meets, performing automobile inspections, mediating disputes between automobile owners and buyers, and retail sales which involved heavy lifting.  SSA determined that the Veteran was not capable of returning to his past employment.  His past employment generally required that the Veteran interact with other employees and/or the public, and required that he be able to lift and with respect to the auto auction facility, that he be able to maneuver in and out of automobiles.  The SSA determination and underlying records are entitled to probative weight.  The VA examination findings are also entitled to probative weight as they considered the effects of the service-connected disabilities.  The Veteran's testimony and statements have also been considered and are found to be credible, competent and probative.  After considering all of the evidence, the Board finds that the evidence is in equipoise as to whether the service-connected disabilities, including the psychiatric disorder, the prostate cancer residuals and the right knee disability, result in an inability to obtain and maintain substantially gainful employment taking into consideration the Veteran's education and past work experience.  In light of the cumulative effects of Veteran's psychiatric impairment resulting in reduced reliability and productivity, difficulty interacting with others, memory impairment, anxiety, disturbances of motivation and mood, flattened affect, impaired judgment; frequent urinary leakage due to the prostate cancer residuals, which can also soil his clothing; and difficulty with respect to lifting and carrying, mobility, pain and increased tardiness and absenteeism due to the right knee disability, it is at least as likely as not that he is unable to obtain and maintain substantially gainful employment.  For the reasons stated above, the Board finds that the claim for entitlement to TDIU benefits is warranted.   


ORDER

Entitlement to TDIU benefits is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


